DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 4/12/2022.
Claims 1 – 23 are cancelled.
Claims 24 – 46 are newly presented.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Response to Arguments.
The Applicant has cancelled all claims. Therefore, all previous rejections are withdrawn.

End Response to Arguments


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 24 - 46 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim 24.
STEP 1: YES: “an apparatus comprising”
STEP 2A PRONG ONE: YES.
The claim further recites: “a processing system comprising a processor and a memory storing a computer program code wherein the processor executing the computer program code causes the processing system to:
access past job input data comprising one or more of a past wireline input, a past toolstring input, a past well input, and a past conveyance input;
generate a conveyance model of downhole conveyance operations based on the past job input data;
access actual job input data comprising one or more of an actual wireline input, an actual toolstring input, an actual well input, and an actual conveyance input; 
and predict job output data based on the conveyance model and the actual job input data, 
wherein the predicted job output data comprises one or more of a predicted surface weight versus depth output, a predicted cable head tension versus depth output, and a predicted jarring effect output.”

The highlighted section recited to gather data, generate a model based on the gathered data and predict (i.e., calculate) output data (i.e., numerical values) based on the model and data. 

The 2019 PEG indicates that evaluations, judgements and opinions are mental processes while mathematical relationships, formulas and calculations are mathematical concepts.

Merriam-Webster defines a model as “a system of postulates, data, and inferences presented as a mathematical description of an entity or state of affairs” and also as “a description or analogy used to help visualize something that cannot be directly observed”.

Therefore; the claim is directed towards creating a system of postulates, inferences, analogies (i.e, model) drawn from observations (i.e., past data) and based on the postulates, inferences, analogies forming a judgement or opinion (i.e. prediction). Therefore; the claim is directed towards a mental process which potentially uses mathematical calculations. This is the very process of the scientific method.

STEP 2A PRONG TWO: NO

While the claim recites: “a processing system comprising a processor and a memory storing a computer program code wherein the processor executing the computer program code causes the processing system to:” this is merely the recitation of a computer at a high degree of generality and the computer is invoked merely as a means or tool to implement the abstract idea. Such elements are not indicative of a practical application.
While the claim recites “to access” data, this is merely a data gathering step. The 2019 PEG indicates that data gathering is not a practical application.
while the claim recites that the input data is “past job” data this merely characterizes the type of input data. Naming the data is not indicative of a practical application.
While the claim recites that the input data “comprising one or more of a past wireline input, a past toolstring input, a past well input, and a past conveyance input” this merely links the gathering of observational data to the field of oil wells. Linking the use of an abstract idea to a technological field is not indicative of a practical application.
While the claim recites that the model is “a conveyance” model “of downhole conveyance operations” this merely characterizes or names the model. Giving a postulate or theory a name does not make the postulate, inference, or analogy non-abstract. Therefore, naming a model is not indicative of a practical application.
While the claim further recites that input data is “actual job” input data “comprising one or more of an actual wireline input, an actual toolstring input, an actual well input, and an actual conveyance input” this merely characterizes the type of input data. Naming the data is not indicative of a practical application. Also, this merely links the data to the field of oil wells. Linking the use of an abstract idea to a technological field is not indicative of a practical application.
while the claim recites “wherein the predicted job output data comprises one or more of a predicted surface weight versus depth output, a predicted cable head tension versus depth output, and a predicted jarring effect output” this “wherein” clause merely servers to characterize and contextualize data. Naming and characterizing data is not indicative of a practical application. At best this recitation links the abstract idea to a field of use. Lining an abstract idea to a field of use is not indicative of a practical application.

STEP 2B: NO.
While the claim recites “to access data” this is a mere pre-solution data gathering step (i.e., observation) and such elements are not significantly more than the abstract idea itself.
While the claim recites to use a computer to perform the abstract idea, the use of a computer as a tool to execute the steps of an abstract idea are not indicative of significantly more than the abstract idea itself.

As outlined above, the claim merely observes data, generates a model, and uses the model to form an opinion or judgement (i.e., prediction) there are not elements in the claim that rely on or use the abstract idea. There are no additional element which are significantly more than the abstract idea. The claim merely produces a prediction. Therefore; it is found that the claim does not recite a practical application.


Claim 38.
STEP 1: YES “An apparatus comprising:”
STEP 2A: YES
The claim recites:  a processing system comprising a processor and a memory storing a computer program code, wherein the processor executing the computer program code causes the processing system to: access past job input data comprising one or more of a past wireline input, a past toolstring input, a past well input, and a past conveyance input, wherein the past job input data is indicative of a first operational parameter having a value and a second operational parameter having a value, and wherein the first operational parameter and the second operational parameter are correlated;
generate a conveyance model of downhole conveyance operations based on the past job input data;
access actual job input data comprising one or more of an actual wireline input, an actual toolstring input, an actual well input, and an actual conveyance input, wherein the actual job input data is indicative of the second operational parameter having a value; predict a value of the first operational parameter of the actual job input data based on the value of the second operational parameter of the actual job input data, the value of the first operational parameter of the past job input data, and the value of the second operational parameter of the past job input data; and predict job output data based on the conveyance model and the actual job input data,
wherein the predicted job output data comprises one or more of a predicted surface weight versus depth output, a predicted cable head tension versus depth output, and a predicted jarring effect output.

The highlighted section recited to gather data, generate a model based on the gathered data and predict (i.e., calculate) output data (i.e., numerical values) based on the model and data. 

The 2019 PEG indicates that evaluations, judgements and opinions are mental processes while mathematical relationships, formulas and calculations are mathematical concepts.

Merriam-Webster defines a model as “a system of postulates, data, and inferences presented as a mathematical description of an entity or state of affairs” and also as “a description or analogy used to help visualize something that cannot be directly observed”.

Therefore; the claim is directed towards creating a system of postulates, inferences, analogies (i.e, model) drawn from observations (i.e., past data) and based on the postulates, inferences, analogies forming a judgement or opinion (i.e. prediction). Therefore; the claim is directed towards a mental process which potentially uses mathematical calculations. This is the very process of the scientific method.

STEP 2A PRONG TWO: NO
While the claim recites “a processing system comprising a processor and a memory storing a computer program code, wherein the processor executing the computer program code causes the processing system to” the processor is recited at a high degree of generality and is invoked only as a tool to execute the abstract idea. A computer invoked as a tool is not indicative of a practical application.
While the claim recites that the input data is of “past job” and that the data comprise “wireline input, a past toolstring input, a past well input, and a past conveyance input” this merely characterizes/names the data. At most this elements link the data to a field of use. Linking the abstract idea to a field of use is not indicative of a practical application.
While the claim recites that the model is “a conveyance model of downhole conveyance operations” this also merely characterizes the model and at most links the abstract idea to a field of use.
While the claim recites “wherein the predicted job output data comprises one or more of a predicted surface weight versus depth output, a predicted cable head tension versus depth output, and a predicted jarring effect output” this merely characterizes/names the output data. At most this links the abstract idea to a field of use. Linking the abstract idea to a field of use in not indicative of a practical application.

STEP 2B: NO.
While the claim recites “a processing system comprising a processor and a memory storing a computer program code, wherein the processor executing the computer program code causes the processing system to” execute the abstract idea, reciting a computer at a high degree of generality as a tool that merely executes the abstract idea is not indicative of significantly more.
While the claim recites “access” data this is a mere data gathering step and such elements are not significantly more than the abstract idea itself.

As outlined above, the claim merely observes data, generates a model, and uses the model to form an opinion or judgement (i.e., prediction) there are not elements in the claim that rely on or use the abstract idea. There are no additional element which are significantly more than the abstract idea. The claim merely produces a prediction. Therefore; it is found that the claim does not recite a practical application.


Claim 42. 
STEP 1: YES “A method comprising:”
STEP 2A: YES.
The claim recites: “initiating operation of a processing system such that the operating processing system:
accesses past job input data comprising one or more of a past wireline input, a past toolstring input,  a past well input, and a past conveyance input;
generate a conveyance model of downhole conveyance operations based on the past job input data;
accesses actual job data comprising one or more of an actual wireline input, and actual toolstring input, an actual well input, and an actual conveyance input; and 
predict job output data based on the conveyance model and the actual job input data, 
wherein the predicted job output data comprises one or more of a predicted surface weight versus depth output, a predicted cable tension versus depth output, and a predicted jarring effect output.”

The highlighted section recited to gather data, generate a model based on the gathered data and predict (i.e., calculate) output data (i.e., numerical values) based on the model and data. 

The 2019 PEG indicates that evaluations, judgements and opinions are mental processes while mathematical relationships, formulas and calculations are mathematical concepts.

Merriam-Webster defines a model as “a system of postulates, data, and inferences presented as a mathematical description of an entity or state of affairs” and also as “a description or analogy used to help visualize something that cannot be directly observed”.

Therefore; the claim is directed towards creating a system of postulates, inferences, analogies (i.e, model) drawn from observations (i.e., past data) and based on the postulates, inferences, analogies forming a judgement or opinion (i.e. prediction). Therefore; the claim is directed towards a mental process which potentially uses mathematical calculations. This is the very process of the scientific method.

STEP 2A PRONG TWO: NO
While the claim recites “initiating operation of a processing system such that the operating processing system” the use of a computer as a tool to execute the steps of an abstract idea is not indicative of a practical application.
While the claim recites that the “input data” is “past job input data” this merely characterizes or gives a name to the data. Characterizing data is not indicative of a practical application. At best is may provide a general link to a technological field but that is not indicative of a practical application.
While the claim recites that the data comprises “one or more of a past wireline input, a past toolstring input, a past well input, and a past conveyance input” this merely characterizes the data into a context. At best this links the data to a technological field. Linking an abstract idea to a technological field is not indicative of a practical application.
While the claim recites that the “conveyance model” is “of downhole conveyance operations” his merely characterizes the data into a context. At best this links the data to a technological field. Linking an abstract idea to a technological field is not indicative of a practical application.
While the claim recites “wherein the predicted job output data comprises one or more of a predicted surface weight versus depth output, a predicted cable tension versus depth output, and a predicted jarring effect output” this merely names and characterizes the output of the prediction. Contextualization’s are not indicative of a practical application. At best this might link the abstract idea to a field of use, however, linking to a field of use in not indicative of a practical application.

STEP 2B: NO.
While the claim recites “initiating operation of a processing system such that the operating processing system” performs the abstract idea, the use of a computer as a tool to execute the steps of an abstract idea are not indicative of significantly more than the abstract idea itself.
While the claim recites “access” data this is a mere pre-solution data gathering step (i.e., observation) and such elements are not significantly more than the abstract idea itself.

As outlined above, the claim merely observes data, generates a model, and uses the model to form an opinion or judgement (i.e., prediction) there are not elements in the claim that rely on or use the abstract idea. There are no additional element which are significantly more than the abstract idea. The claim merely produces a prediction. Therefore; it is found that the claim does not recite a practical application.

Claim 25 recites “the past job input data is indicative of a first operational parameter having a value and a second operational parameter having a value;
the first operational parameter and the second operational parameter are correlated;
the actual job input data is indicative of the second operational parameter having a value; and
the processor executing the computer program code also causes the processing system to predict a value of the first operational parameter of the actual job input data based on the value of the second operational parameter of the actual job input data, the value of the first operational parameter of the past input data, and the value of the second operational parameter of the past job input data” which further characterizes parameters (i.e., numbers/variables) used in the model (i.e., postulates, data, inferences, analogy). Therefore, the claim merely further characterizes the abstract idea itself and does not contain any additional elements which rely or use the abstract idea or additional elements which are significantly more than the abstract idea.

Claim 26 recites” wherein the processor executing the computer program code also causes the processing system to: access actual job output data comprising one or more of an actual surface weight versus depth output, an actual cable head tension versus depth output, and an actual jarring effect output; update the conveyance model based on a difference between the predicted job output data and the actual job output data; and predict the job output data based also on the updated conveyance model” merely further characterizes the abstract idea itself and does not contain any additional elements which rely or use the abstract idea or additional elements which are significantly more than the abstract idea.

Claim 27 recites “wherein the past wireline input and the actual wireline input comprises information pertaining to one or more of:
an outer diameter of a wireline for conveying a toolstring within a well;
a weight of the wireline;
a coefficient of the wireline;
a breaking strength of the wireline;
a weak point of the wireline; and/or
a friction reduction means of the wireline” which further characterizes parameters (i.e., numbers/variables) used in the model (i.e., postulates, data, inferences, analogy). Therefore, the claim merely further characterizes the abstract idea itself and does not contain any additional elements which rely or use the abstract idea or additional elements which are significantly more than the abstract idea.


Claim 28 recites “wherein the past toolstring input and the actual toolstring input comprises information pertaining to one or more of:
a length of a toolstring for conveying within a well;
an outer diameter of the toolstring;
a weight of the toolsting;
a friction reduction means of the toolstring;
a normal force applied to the toolstring;
a yield strength of the toolstring; and/or
a stroke length of a stroking component of the toolstring” which further characterizes parameters (i.e., numbers/variables) used in the model (i.e., postulates, data, inferences, analogy). Therefore, the claim merely further characterizes the abstract idea itself and does not contain any additional elements which rely or use the abstract idea or additional elements which are significantly more than the abstract idea.

Claim 29 recites “wherein the past well input and the actual well input comprises information pertaining to one or more of:
a length of a well;
an inner diameter of the well;
a condition of the well;
a characteristic of fluid within the well;
a pressure within the well;
a temperature within the well;
a characteristic of production into and/or from the well;
a characteristic of one or more injections into the well; and/or
a characteristic of one or more reservoirs intersected by the well” which further characterizes parameters (i.e., numbers/variables) used in the model (i.e., postulates, data, inferences, analogy). Therefore, the claim merely further characterizes the abstract idea itself and does not contain any additional elements which rely or use the abstract idea or additional elements which are significantly more than the abstract idea.

Claim 30 recites “wherein the past conveyance input and the actual conveyance input comprises information pertaining to one or more of a running speed of the toolstring conveyed within a well;
a pressure control friction pertaining to conveyance of the toolstring within the well;
a characteristic of production into and/or from the well; and/or
a characteristic of one or more injections into the well” which further characterizes parameters (i.e., numbers/variables) used in the model (i.e., postulates, data, inferences, analogy). Therefore, the claim merely further characterizes the abstract idea itself and does not contain any additional elements which rely or use the abstract idea or additional elements which are significantly more than the abstract idea.


Claim 31 recites “wherein the predicted surface weight versus depth output and the actual surface weight versus depth output comprises information pertaining to one or more of a hold-up depth;
a variance of hold-up depth based on variation of rollers, standoff, and/or other friction reduction means;
a jar surface weight;
a tractor force;
a maximum production;
a stick/slip pick-up; and/or
a variance of stick/slip pickup based on variation of rollers, standoff, and/or other friction reduction means” which further characterizes parameters (i.e., numbers/variables) used in the model (i.e., postulates, data, inferences, analogy). Therefore, the claim merely further characterizes the abstract idea itself and does not contain any additional elements which rely or use the abstract idea or additional elements which are significantly more than the abstract idea.


Claim 32 recites “wherein the predicted cable head tension versus depth output and the actual cable head tension versus depth output comprises information pertaining to one or more of: a quantified roller variance; and/or 
an optimum jar setting” which further characterizes parameters (i.e., numbers/variables) used in the model (i.e., postulates, data, inferences, analogy). Therefore, the claim merely further characterizes the abstract idea itself and does not contain any additional elements which rely or use the abstract idea or additional elements which are significantly more than the abstract idea.


Claim 33 recite w”herein the predicted jarring effect output and the actual jarring effect output comprises information pertaining to one or more of: a distance; and/or a number of jarring events” which further characterizes parameters (i.e., numbers/variables) used in the model (i.e., postulates, data, inferences, analogy). Therefore, the claim merely further characterizes the abstract idea itself and does not contain any additional elements which rely or use the abstract idea or additional elements which are significantly more than the abstract idea.


Claim 34 recites “wherein the processor executing the computer program code also causes the processing system to: access intermediary operational data; and generate the conveyance model based also on the intermediary operational data” which further characterizes parameters (i.e., numbers/variables) used in the model (i.e., postulates, data, inferences, analogy). Therefore, the claim merely further characterizes the abstract idea itself and does not contain any additional elements which rely or use the abstract idea or additional elements which are significantly more than the abstract idea.


Claim 35 recites “wherein access the intermediary operational data comprises generating the intermediary operational data based on the past job input data” which further characterizes parameters (i.e., numbers/variables) used in the model (i.e., postulates, data, inferences, analogy). Therefore, the claim merely further characterizes the abstract idea itself and does not contain any additional elements which rely or use the abstract idea or additional elements which are significantly more than the abstract idea.


Claim 36 recites “wherein the processor executing the computer program code also causes the processing system to: access actual job output data comprising one or more of an actual surface weight versus depth  output, an actual cable head tension versus depth output, and an actual jarring effect output; update the intermediary operational data based on the actual job output data;
update the conveyance model based on the updated intermediary operational data; and predict the job output data based also on the updated conveyance model” which further characterizes parameters (i.e., numbers/variables) used in the model (i.e., postulates, data, inferences, analogy). at best this merely links the parameters/data to a field of use. Therefore, the claim merely further characterizes the abstract idea itself and does not contain any additional elements which rely or use the abstract idea or additional elements which are significantly more than the abstract idea.


Claim 37 recites “wherein the intermediary operation data comprises information pertaining to one or more of:
a friction factor;
a bouancy;
a zero-friction surface weight;
a friction drag;
a differential sticking; and/or 
a jarring impact” which further characterizes parameters (i.e., numbers/variables) used in the model (i.e., postulates, data, inferences, analogy). Therefore, the claim merely further characterizes the abstract idea itself and does not contain any additional elements which rely or use the abstract idea or additional elements which are significantly more than the abstract idea.


Claim 39 recites “Wherein the processor executing the computer program code also causes the processing system to: access actual job output data comprising one or more of an actual surface weight versus depth output, an actual cable head tension versus depth output, and an actual jarring effect output; update the conveyance model based on a difference between the predicted job output data and the actual job output data; and predict the job output based also on the updated conveyance model”. While this recite a computer accessing data, data gathering is not indicative of a practical application. Further this claim further defines the abstract idea by updating the model and performing a prediction. Therefore, the claim merely further characterizes the abstract idea itself and does not contain any additional elements which rely or use the abstract idea or additional elements which are significantly more than the abstract idea.

Claim 40 recites “Wherein the processor executing the computer program code also causes the processing system to: access intermediary operational data; and generate the conveyance model based also on the intermediary operational data” While this recite a computer accessing data, data gathering is not indicative of a practical application. Further this claim further defines the abstract idea by updating the model and performing a prediction. Therefore, the claim merely further characterizes the abstract idea itself and does not contain any additional elements which rely or use the abstract idea or additional elements which are significantly more than the abstract idea.

Claim 41 recites “wherein the processor executing the computer program code also causes the processing system to: access actual job output data comprising one or more of an actual surface weight versus depth output, an actual cable head tension versus depth output, and an actual jarring effect output; update the intermediary operational data based also on the actual job output data; update the conveyance model based on the updated intermediary operational data; and predict the job output data based also on the updated conveyance model”  While this recite a computer accessing data, data gathering is not indicative of a practical application. Further this claim further defines the abstract idea by updating the model and performing a prediction. Therefore, the claim merely further characterizes the abstract idea itself and does not contain any additional elements which rely or use the abstract idea or additional elements which are significantly more than the abstract idea.

Claim 43 recites “the past job input data is indicative of a first operational parameter having a value and a second operational parameter having a value; the first operational parameter and the second operational parameter are correlated; the actual job input data is indicative of the second operational parameter having a value; and the operational processing system also predicts a value of the first operational parameter of the actual job input data” which further characterizes parameters (i.e., numbers/variables) used in the model (i.e., postulates, data, inferences, analogy). Therefore, the claim merely further characterizes the abstract idea itself and does not contain any additional elements which rely or use the abstract idea or additional elements which are significantly more than the abstract idea.



Claim 44 recites “wherein the operating processing system also: accesses actual job output data comprising one or more of an actual surface weight versus depth output, an actual cable head tension versus depth output, and an actual jarring effect output; updates the conveyance model based on a difference between the predicted job output data and the actual job output data; and predicts the job output data based also on the updated conveyance model” which merely further characterizes the data and further defines steps of the abstract ides (i.e., updates the model, and predicts). Therefore, the claim merely further characterizes the abstract idea itself and does not contain any additional elements which rely or use the abstract idea or additional elements which are significantly more than the abstract idea.

Claim 45 recites “Wherein the predicted surface weight versus depth output and the actual surface weight versus depth output comprises information pertaining to one or more of: a hold-up depth; a variance of hold-up depth based on variation of rollers, standoffs, and/or other friction reduction means; a jar surface weight; a tractor force; a maximum production; a stick/slip pick-up; and
a variance of stick/slip pick-up based on a variation of rollers, standoffs, and/or other friction reduction means” which further characterizes parameters (i.e., numbers/variables) used in the model (i.e., postulates, data, inferences, analogy). Therefore, the claim merely further characterizes the abstract idea itself and does not contain any additional elements which rely or use the abstract idea or additional elements which are significantly more than the abstract idea.

Claim 46 recites “Wherein the predicted cable head tension versus depth and the actual cable head tension versus depth output comprises information pertaining to one or more of: a quantified roller variance; and an optimum jar setting” which further characterizes parameters (i.e., numbers/variables) used in the model (i.e., postulates, data, inferences, analogy). Therefore, the claim merely further characterizes the abstract idea itself and does not contain any additional elements which rely or use the abstract idea or additional elements which are significantly more than the abstract idea.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 

Claim 25 recites the limitation "a value" in in relations multiple operating paramters (i.e., first operating parameter, second operating parameter) which makes the meets and bounds of the claim unclear because when “a value” is used in the claim it is unclear as to which “value” is being referred to. It would be more clear if the “values” were differentiated as, for example, “a fist operational parameter having a first value” and “a second operational parameter having a second value” and subsequently referred to as “the first value” and “the second value.”



Claim objections
Claims 24 – 46 are objected to as being rejected under 35 USC 101 but may contain allowable subject matter if all other objections are rejections are overcome.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S COOK whose telephone number is (571)272-4276. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S. Shah can be reached on 571-272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN S COOK/Primary Examiner, Art Unit 2146